Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered August 11, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of two indictments charging him with six counts of criminal sale of a controlled substance in the third degree as well as the dismissal of one charge of petit larceny, defendant pleaded guilty to one count of criminal sale of a controlled substance in the third degree and received a sentence of 3 to 9 years in prison. The record reveals that defendant has an extensive criminal record and prior probation violations. In view of this, we reject defendant’s claim that the sentence is harsh and excessive. We have considered defendant’s remaining arguments, including those contained in his pro se brief, and find them to be without merit.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.